Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 1 of 17

FILED

UNITED STATES DISTRICT COURT
UNITED STATES DISTRICT COURT DENVER, COLORADO

THE DISTRICT OF COLORADO DEC 28 2020

JEFPnry Pr. COLWELL

GREGORY JOSEPH. PODLUCKY, AND LERK

KARLA SUE PODLUCKY, INDIVIDUALLY
AND AS TRUSTEE OF 2007 QUALIFIED
PERSONAL RESIDENCE TRUST

 

Plaintiffs

Vv. Case No.
PNC BANK NATIONAL ASSOCIATION,
MOTION
Defendant

ee ee ee ee a es es ss

I. INTRODUCTION

PLAINTIFF Gregory Joseph Podlucky, (“Movant” or “Affiant” or “i” or “me”
or “my” or any other derivative thereof) tenders this Complaint against
Defendant PNC BANK NATIONAL ASSOCIATION for violations of the Absolute Rights
as consensually-protected by and through the Constitution For The United States,
(“Constitution”), and Civil Rights and Civil Liberties.
II. JURISDICTION AND VENUE

This Court has subject-matter jurisdiction over this case by and through
28 U.S.C. 1332 (Diversity Jurisdiction).

Venue is proper by and through 18 U.S.C. 1965 and 28 U.S.C. 1391(b) (2),
(3) that Defendant resides and is subject to personal jurisdiction in this
District.
III. PARTIES

Plaintiffs

Plaintiff, Gregory Joseph Podlucky, is an individual, a living man, created
of flesh and blood.

Plaintiff, Karla Sue Podlucky, is an individual, a living woman, created

of flesh and blood.
Case 1:20-cv-03805-GPG Document 1 Filed 12/28/20 USDC Colorado Page 2 of 17

Defendant

Defendant, PNC BANK NATIONAL ASSOCIATION, is a national bank that operates
in 21 states and the District of Columbia. Defendant is a banking subsidiary
of PNC Financial Services Group, Inc., a bank holding company and financial
services corporation based in Pittsburgh, Pennsylvania.
IV. STANDING

Movant is tendering Motion for granting a quia timet injunction stopping
the sheriff's sale scheduled for January 04, 2021 for the sale of Lot No. 19
situated in Ligonier Township by and through an unlawful foreclosure action in
the Court of Common Pleas, Westmoreland County, (“Common Pleas Court”), at
Docket No. 14CJ05804 for Diversity Jurisdiction by and through 28 USC § 1332 as
the parties to the mortgage with PNC BANK NATIONAL ASSOCIATION, the holder in
due course from Lincoln Savings Bank to Integra Bank to National City Mortgage,
(“PNC”), Movant and Movant’s wife, Karla Sue Podlucky, are all citizens of
different states, and the amount in controversy is greater than a statutory
minimum. Moreover, Movant is requesting this Court to grant an order removing
the foreclosure action at Common Pleas Court to this Court by and through 28
usc § 1441 for the prosecution of irreparable injuries and disabilities for
emotional distress and psychological distress resulting from PNC’s unlawful
acts.
V. ULTIMATE FACTS

Movant has a fiduciary duty to comply with this Court’s restitution order
as part of Judgment In A Criminal Case regardless of its unconstitutionality
and contradiction of determination by Movant in my previous non-adjudicated
petitions, motions, judicial notices and jurat affidavits filed in this Court
by protecting my private personal property for use for compliance.

Whereas PNC by and through the foreclosure action has impaired Movant's

2
Case 1:20-cv-03805-GPG Document 1 Filed 12/28/20 USDC Colorado Page 3 of 17

private personal property for liquidating for contributing fifty (50%) percent
of net proceeds from the sale of Lot 19 as required by the said restitution
order,

Movant has paid over $220,000.00 plus interest, and made improvements on

Lot 19 in excess of $550,000.00, approximately $1,000,000.00 in total with
paid interest, and Movant owes a $3,000,000.00 mortgage debt plus accrued
interest, approximately $11,500,000, to PIC Partners as well; and i find
myself ina position of having my private personal property rights impinged,
invaded, violated and destroyed, by and through violations of
constitutionally-mandated rights to due process, both procedural and
substantive, as statutorily protected by and through 42 USC § 1983 whereby
causing a substantial financial loss and burden that includes the revocation
ef the settremeat ck PIC Partners and thes causing add?ctonat impairmenc of
Movant's private personal property for contributing to restitution. See Pages
2 and 3 of the Counterclaim recorded on April 08, 2019 in Common Pleas Court
attached hereto.

Movant and Movant's wife are residents of the Republic of California.

Please take notice that from the inception of the foreclosure action that
i have been vigilantly and diligently seeking from PNC the missing payment
history pages attached to the foreclosure action filing whereby if provided by
PNC will prove that the mortgage debt was extinguished.

Points Of Authorities

By and through 28 USC § 1332 Diversity of citizenship; amount in
controversy; costs, Common Pleas Court Jacked proper jurisdiction for
foreclosure action and therefore its judgments and orders are regarded as
nullities, they are not voidable, but simply void, and this even prior to

reversal as held by the Supreme Court For The United States for a multitude of
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 4 of 17

Rulings including Vallely v. Northern Fire Ins. Co., 254 U.S. 348 (1920) at
353 and 354.

i am seeking remedy In Equity for the deprivation of my private personal
property rights without procedural and substantive rights to due process as
held by the Supreme Court For The United States for a multitude of Rulings
including for Union Pacific R.R. Co. v. United Sates, 99 U.S. 700 (1879) at
719, as follows:

"The precise point to be determined now is, whether a statute which

requires the Company in the management of its affairs to set aside a

portion of its current income as a sinking fund to meet this and other

mortgage debts when they mature, deprives the Company of its property
without due process of law, or in any other way improperly interferes with
vested rights."

i have a conflict with the rules of law and, "When there is a conflict
between the rules of law and the rules of equity, the rules of equity shall
prevail." as held by the Supreme Court For The United States for a multitude
of Rulings including for Merrill v. National Bank of Jacksonville, 173 U.S.
131 (1899) at 164, and Waterman v. Mackenzie, 138 U.S. 252 (1891) at 261 and
therefore i respectfully demand equitable remedy and relief from this Court's
equity side, In Equity.

i have been vigilant and diligent in the contradiction of the foreclosure
action, and it is fundamental that equity aids the vigilant, not one who
sleeps on his or her rights. See 27A Am. Jur. 2d Equity § 15.

The enforcement of private personal property rights In Equity are to be
found in the cases where the courts have interposed for preservation of health
and physical comfort, for protection of reputation, for protection of civil
rights and civil liberties and for protection of the constitutional-rights-—of-
privacy, all of which have been impinged, invaded, violated and destroyed by

and through the unlawful and wrongful acts by PNC and Common Pleas Court in

the foreclosure action for which i seek the granting of Motion In Equity by

4
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 5 of 17

this Court's equity side as an Absolute Right to equitable remedy and relief.
See 27A Am. Jur. Equity § 42, and as held by the Supreme Court For The United

States in a multitude of Rulings including for Madsen v. Women's Health Ctr.,

512 U.S. 753 (1994).

This Court's equity side has the authority to relieve against the lack of
jurisdiction, i.e. Diversity Jurisdiction, even to the extent of setting aside
its own decrees when founded thereon. See Judicature Act of 1873 at 173 U.S.
131 (1899) and 138 U.S. 252 (1891), and Eq. Jur. 14th ed. § 28.

Moreover, i have an Absolute Right to remedy In Equity as held by the
Supreme Court For The United States for the Ruling for CIGNA v. Amara, 563
U.S. 421 (2011) at IIB, as follows:

"[3] a maxim of equity states that '[e]quity suffers not a right to be
without remedy.' R. Francis, Maxims of Equity 29 (lst Am. ed. 1823)."

Conclusion Of Equity And Law

It is quite evident that Movant's private personal property rights as an
Absolute Right by and through their consent for protecting by and through the
Constitution For The United States have been and continue to be impinged,
invaded, violated and destroyed by and through the acts perpetrated by PNC as
PNC has never provided me with the missing payment history pages which in
itself is a genuine issue of material fact. and mysterious. Affiant has
stated and affirmed by Jurat Affidavit that the two payments for $25,000.00
and $20,000.00, "“(Payments"), were tendered to Lincoln Savings Bank and the
substantiating documents, ("Documents"), for Payments were destroyed by fire
and searched and seized by the UNITED STATES OF AMERICA by and through its
Search Warrants at Case Nos. 2:07-mj-00015-ARH through 2:07-mj-00023-ARH-1 as
documented on the Search Warrant Inventory Forss, PS Form 8164 that are

attached hereto.
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 6 of 17

PNC has not contradicted Affiant's stated and affirmed by Jurat Affidavit
such ultimate fact by either providing the missing payment history pages or by
and through a jurat affidavit.

Moreover, Karla S. Podlucky's legal counsel has never presented Common
Pleas Court or PNC the said Search Warrant Inventory Forms, PS Form 8164, that
indicate that Documents were searched and seized, and never moved the courts
for following up on such requests to the UNITED STATES OF AMERICA for the said
Search Warrant Inventory Forms, PS Form 8164 or requesting the said Search
Warrant Inventory Forms, PS Form 8164 again as demanded by Karla S. Podlucky
which are delictual faults.

Movant has paid over $220,000.00 plus interest, and made improvements on
the vacant lot in excess of $350,000.00, approximately $1,000,000.00 in total
with paid interest, and Movant owes $3,000,000.00 mortgage debt plus accrued
interest, approximately $11,500,000, to PIC Partners as well; and find
themselves in a position of having their private personal property rights
impinged, invaded, violated and destroyed by and through violations of
constitutionally-mandated rights to due process, both procedural and
substantive, as statutorily protected by and through 42 USC § 1983 whereby
causing a substantial financial loss that includes the revocation of the
settlement of PIC Partners. See Pages 2 and 3 of the Counterclaim recorded on
April 08, 2019 in Common Pleas Court attached hereto.

Moreover, PNC has never ‘provided me with the requested certified
documentation for the mortgage note assignment from Lincoln Savings Bank, and
subsequent holders in due course, to PNC with Movant's acknowledgement, a
certified copy of the executed Adjustable Rate Mortgage, and the certified
proof of debt as required by law. PNC cannot have it both ways by pursuing

remedy as a foreclosure on a single-family residence and then assert that the
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 7 of 17

foreclosure proceedings governed by Commonwealth of Pennsylvania statutes are
not applicable since the property at issue is a vacant lots these are all
genuine issues of material fact.

It is quite evident that there exists Diversity Jurisdiction as defined by
Black's Law Dictionary, Eighth Edition, as follows:

"A federal court's exercise of authority over a case involving parties who

are citizens of different states and an amount in controversy greater than

a statutory minimum. 28 USCA § 1332. See DIVERSITY OF CITIZENSHIP,

AMOUNT IN CONTROVERSY. [cases: Federal Courts 281-360.];

And when a court lacks proper jurisdiction as determined by and through 28 USC
§ 1332 Diversity of citizenship; amount in controversy; costs, as follows:
"(a) The district courts shall have original jurisdiction of all civil
actions where the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between—-
(1) citizens of different states;
its judgments and orders are regarded as nullities, they are not voidable, but
simply void, and this even prior to reversal, i.e. Void-Ab-Initio-As-Ultra-
Vires as held by the Supreme Court For The United States for a multitude of
Rulings.

Consequently, by and through 28 USC § 1332, Common Pleas Court lacked
jurisdiction, and has committed an ultra vires act as fraud upon/on the court
as held by the Supreme Court For The United States. Therefore, this Court
must grant the quia timet injunction and remove the foreclosure action by and

through 28 USC § 1441 to this Court.

Right To Relief
In Equity

Wherefore, premises considered, In Equity, and in the propriety of
Movant's rights to due process, both procedural and substantive, and for
proper jurisdiction, Movant respectfully requests this Court to grant this
Motion for the quia timet injunction and remove the foreclosure action to this

Court for redress and adjudication.

 
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 8 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

RY” : = iy > Position/Box.: _ “y
. Date:. : WZ fer 7
‘Hoorroom Ne. enn X — Par eegy
case NoL2E08 - E2 127 fbr ¢)
Desk: ! . ’ Drawer:
. Other:
: _DESCRIPTION OF ITEMS -
. ry oe ~ _ ,
, ide ws C Shot whe Le irk O01 ‘ng a free
a " 7

a at é oe m o
ec e? ole ~ 5 SL-CL, Leg OO MP, Ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: “ White- US. Magistrate (Retum with Warrant
Yellow- Inspector. (Attach to PS Form’ m7t4)

Pink- Subject. Searched ©

 

 

Page of pages

 
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 9 of 17

 

Case 2:07-mj-00046-LPL Document 5 Filed 02/09/07 Page 5 of 6

gg, THe Unrre States Postar Inspection Service
1&1 SEARCH WARRANT INVENTORY Pestlonfiox:

Subject Name:__Zeomas Lierso- hry Greet. Date:_-C?-O S-AOO -

FT ih $B S bb Fon
Subject Address: _-< 702 Fateroar Fo ft (50o8 Floar/Roam No.

 

 

Inspactor(s): 7% oe, 4A PW etEL, 6 OWAME, 6 Suw tn. Case No. CCE +o 21 2aPer Ct )

 

 

 

 

Sate: Cabinet: Credenza: Desk: Drawer:
Shet: Table: Wall: Other: -
QUANTITY DESCRIPTION OF ITEMS

 

K 400%? S20 Loa oF fiat fle conas Reernvee Ts (PosK, Ke

MOO 267 519 SIRATSA Bop Bowl rt AG Mp DRE MT . HATO pales Sire, © LIMIMAT EFT,
fhoaee7 78 Sting GAL SrapbrtaalS fOr Flo fge3 GG0F 6 Fb0S1ISA Ze PAF mee

K Aro M7 717 btenre B.wo2a Vor. 4 =f Docunenrs ie fle G44 FoDWNK, x
foarte? Fb 2 Cortes ar Fetes Fenn Frome slessaor Boor

Aeo 27 as Lan OV LOr SFUNS OUT. Jo fAtLeS Kener om rz CenAvse: fem fiaer

 

 

 

 

 

 

 

 

 

 

 

 

 

L

Lo

DISTRIBUTION OF COPIES. White-U.S. Magistrate (Return with Warrant)
Yellow-inspactor (Attach to PS Forn 714)
Pink- Subject Searched
Grean-Eviience Control Officer (Attach to PS Form 714) Page / of / pages

PS Form 8164, October 1993

 
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 10 of 17

 
   

 

-Postion/Box.: i

 

 

nee LL for

— “

a _ Floorfoom No. Lib Ef lcts 2 “Cfhie- J~
case eC OF “LBA Ft 2)

“Desk: Drawer:

  
   
 
  
  
 
 

 

 

 

 

 

 

oe Other:
a DESCRIPTION OF ITEMS

 

 

 

 

 

 

 

  
 
  
 
  

 

 

ol . fe ARDS € G00 =.
nal exe tole ee Lek ay

Contacke . cad 25K & x fv HEIDE EP eo Sk

eam e Two Cols

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

White=U. S. Magistrate (Retum with Warrant)

Yellow-inspactor (Attach to PS Form Tay

Pink-Subject Searched .

Green- Evidence Control Officer (Attach to PS Form.714} ° Page of ‘pages
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 11 of 17

  
   
    
  
    
 

ATES POSTAL: INSPECTION’ SERVICE
JARRANT: INVENTORY ~ : Position/Box.:

Date: ‘ 2 bw
p+ ,
Floer/Room No.__._)
Case No. Hled¥- 1b 2/27) me)

 

 

_f

 

 

 

 

Credenza: Desk: Drawer:

Wall: Other:
DESCRIPTION OF ITEMS

 

 

  
     
   
 
  

 

 

 

 

  

 

+

wae At led ” Rowe Much iar”
~ 200% L@) kgm We
lof fers (path, Hausl Har aig ~ TRS canes a sndopep CMe:

 

 

  
  
 
  
   
     

:  Listel Land clades Loum rte Mest, rm Steterngs* CAEP
1294365 had a uf Melle) Tous uh dats Lifer al Trost cect cela s

a

 

ACOs Uf while eavelyyes of des documents
Ap07794 34_sapp Baling clan Tex orty chau s/o) Gor clase
06181226 Ble piled MBad if Slelements Daewie aid tatoo,
LAT Cumafachen: hality fheg/eener

Ann7 79435 aw CDs Dale bal i@ 2) tte te Places

 

 

 

 

 

 

 

 

RIBUTION OF COPIES:  White- U.S.- Magistrate (Retum with Warrant): we
:_, Yellow-Inspector (Attach fo PS Form 714)... -
“ Pink-Subject Searched
* Green- ‘Evidence Cont Otfcar(Atach to PS Form 714). rte Ta, Page ~~ of pages

PS Form 8164, October 1993
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 12 of 17

we

*x Special Cause *
In The Name Of The Most High, God The Father, The Omnipotent Potente
ee4In Equity***

In The Court Of Common Pleas Of Westmoreland County,

Pennsylvania
gregory joseph podlucky And Civil Division
Assigns, No. 5804 of 2014
Claimant(s).

v. Counterclaim With

Affidavit Of Irreparable
PNG BANK, NATIONAL ASSOCIATION, Injuries And Disabilities And
UNITED STATES OF AMERICA, its Assignment Of Counterclaim
employees in their capacity, Interposed By And Through
and individually, Jurat Affidavit By
united states of america, its gregory joseph podlucky

employees in their capacity,

and individually, And

KARLA S. PODLUCKY, as trustee

of 2007 Qualified Personal By And Through Jury Trial

Residence Trust,
Respondents.

 

 

 

Counterclaim
With Affidavit Of Irreparable Injuries And Disabilities And
Assignment Of Counterclaim
By And Through
Jurat Affidavit By gregory joseph podlucky

Arizona state)
ss Jurat Affidavit
Graham county)

i, gregory joseph podlucky, hereby state and affirm by and
through the penalties for perjury by and through the laws for the
United States Of America and by and through Pa. C.S.A. 4904,
before God and man by and through Jurat Affidavit by me that
Counterclaim With Affidavit Of Irreparable Injuries And
Disabilities And Assignment Of Counterclaim By And Through Jurat
Affidavit By gregory joseph podlucky, ("Counterclaim"), is true
and correct by and through Ultimate Facts which are the truth,
the whole truth, and nothing but the truth, so help me God as
follows:
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 13 of 17

Comes Now gregory joseph podlucky, a living man, Created of

flesh and blood, hereinafter referred to as "Claimant" or "i" or

“me" or "my" or any other derivative thereof.

i am producing and filing Counterclaim as a result of

egregious acts, improprieties and equitable interference
perpetrated by the Respondents, collectively or severally, in
conspiracy or not, as documented herein that have caused Claimant
to suffer and sustain irreparable injuries and disabilities.

Claimant hereby incorporates herein the Ultimate Facts as
stated and affirmed by Jurat Affidavit by me from the previous
filings with this Court described as "GREGORY J. PODLUCKY'S JURAT
AFFIDAVIT" and "GREGORY J. PODLUCKY'S JURAT AFFIDAVIT ***First
Amendment***", (collectively as "My Jurat Affidavits"), without
reciting such again.

Statement Of Ultimate Facts

i executed a Mortgage and Adjustable Rate Rider for
$220,000.00 for Lincoln Savings Bank for the single-family
residence at Lot No. 19 as recorded at Westmoreland County
Recorder Of Deeds at MBV 2665, Pages 606-612, ("Lincoln
Mortgage"). i did not execute an Adjustable Rate Note.

i am being personally held responsible for
11,400,000usdollars by and through a Mortgage i tendered PIC
Partners, ("PIC"), for Lot No. 19 as recorded at Westmoreland
County Recorder Of Deeds at MBV 2693, Page 462° for
3,000,000usdollars, ("PIC Mortgage") which includes accrued

interest from its inception.
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 14 of 17

i have in good faith made for settlement with PIC for payment
of PIC Mortgage outstanding amounts of principal and accrued
interest for certain considerations as documented in My Jurat
Affidavits, Paragraph 14.

PNC BANK, | NATIONAL ASSOCIATION, ("Respondent PNC"),
perpetrated actual fraud by not tendering a Satisfaction Piece
for Lincoln Mortgage, and then made false allegations that
Lincoln Mortgage was not paid-in-full.

KARLA S. PODLUCKY as Trustee of 2007 Qualified Personal
Residence Trust, ("Respondent QPRT"), has. not exercised her
fiduciary duties and responsibilities as Trustee that are
assigned by her for prosecuting by and through her attorneys by
not consummating the sale of Lot No. 19 to Nican Trust for
$177,000.00 as documented in My Jurat Affidavits, Paragraph No.
13. and subsequently to Daniel C. Vittone for $165,000.00 as
Nican withdrew its purchase due to equitable interference by and
through the United States Of America, and its employees in their
capacity, and individually, ("Respondents USA") and united states
of america, and its employees in their capacity, and
individually, ("Respondent usa"), by and through impingments,
violations and destruction of my Absolute Rights, depriving me of
my life, my liberty and my property as_ constitutionally-
protected rights, vested-private-property rights, personal, un-
lienable, unalienable, substantive due process rights, my Civil
Rights by and through 42 USC § 1983, 18 USC § 241 and 18 USC §

242, and Human Rights by and through my consent for protecting by
3

ry

nascent
Case 1:20-cv-03805-GPG Document1 Filed 12/28/20 USDC Colorado Page 15 of 17

UNITED STATES DISTRICT COURT
THE DISTRICT OF COLORADO

GREGORY JOSEPH. PODLUCKY, AND
KARLA SUE PODLUCKY, INDIVIDUALLY
AND AS TRUSTEE OF2007 QUALIFIED
PERSONAL RESIDENCE TRUST

Plaintiffs Case No.

Vv.
PNG BANK NATIONAL ASSOCIATION,

CERTIFICATE OF SERVICE
Defendant

I hereby certify that this twenty-second day of December, 2020, I
have served this MOTION by and through Plaintiff’s/Appellant’s attorneys
KML Law Group, P.C. by and through the United States Postal Service,

first-class postage pre-paid.

 
SA

Greg Podlucky _
6384 Balance Circle
Colorado Springs, CO 80923

FOREVER / U
Bp

United States District Court
Clerk’s Office |

Alfred A. Arraj Courthouse
Room A105

901 19* Street

Denver, CO 80294-3589

 

 
